        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 1 of 34



 1   DAVID H. KRAMER, State Bar No. 168452           BRIAN M. WILLEN (Pro Hac Vice
     MAURA L. REES, State Bar No. 191698             Forthcoming)
 2   LAUREN GALLO WHITE, State Bar No.               WILSON SONSINI GOODRICH & ROSATI
     309075                                          Professional Corporation
 3   WILSON SONSINI GOODRICH &                       1301 Avenue of the Americas, 40th Floor
     ROSATI                                          New York, NY 10019-6022
 4   Professional Corporation                        Telephone: (212) 999-5800
     650 Page Mill Road                              Facsimile: (212) 999-5801
 5   Palo Alto, CA 94304-1050                        Email: bwillen@wsgr.com
     Telephone: (650) 493-9300
 6   Facsimile: (650) 565-5100
     Email: dkramer@wsgr.com
 7           mrees@wsgr.com
             lwhite@wsgr.com
 8
     Attorneys for Defendants and Counterclaimants
 9   YOUTUBE, LLC and GOOGLE LLC
10                                UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13   MARIA SCHNEIDER and PIRATE MONITOR                )   CASE NO.: 3:20-cv-04423-JD
     LTD, individually and on behalf of all others     )
14                                                     )   YOUTUBE AND GOOGLE’S
     similarly situated,
                                                       )   ANSWER AND COUNTERCLAIMS
15                                                     )
                   Plaintiffs,
                                                       )   JURY TRIAL DEMANDED
16                                                     )
            v.
                                                       )
17                                                     )
     YOUTUBE, LLC; GOOGLE LLC; and
                                                       )
18   ALPHABET INC.,                                    )
                                                       )
19                 Defendants                          )
                                                       )
20                                                     )
     YOUTUBE, LLC and GOOGLE LLC;                      )
21                                                     )
                   Counterclaimants,                   )
22                                                     )
            v.                                         )
23                                                     )
                                                       )
24   PIRATE MONITOR LTD,                               )
                                                       )
25                 Counterclaim Defendant.             )
                                                       )
26                                                     )
27

28   YOUTUBE AND GOOGLE’S ANSWER                     -1-               CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
         Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 2 of 34



 1                                   PRELIMINARY STATEMENT

 2          Since its founding in 2005, YouTube has gone far above and beyond its legal obligations

 3   to assist copyright holders in protecting their rights. It has developed best-in-class processes for

 4   removing allegedly infringing materials pursuant to the Digital Millennium Copyright Act

 5   (“DMCA”), which protects online services like YouTube from claims of infringement by their

 6   users. It has also invested well over a hundred million dollars to pioneer industry-leading

 7   copyright management tools like its Content ID system.

 8          Precisely because YouTube’s novel copyright management tools are so powerful, they

 9   must be used with care. These special tools enable users to automatically (or at the touch of a

10   button) remove content from YouTube or block it from appearing in the first place. Misused or

11   put in the wrong hands, these tools can be used to censor videos that others have every right to

12   share through YouTube. These tools can also enable users to wrongfully claim ownership rights

13   in others’ content or to take for themselves revenue that rightly belongs to others.

14          Plaintiffs’ claims in this case offer an especially pointed example of why YouTube limits

15   access to Content ID. Both Pirate Monitor and Maria Schneider complain that they have not been

16   allowed access to Content ID. But Pirate Monitor has clearly demonstrated why it cannot be

17   trusted to use that tool properly. As set forth In YouTube’s Counterclaims, Pirate Monitor has

18   engaged in widespread abuse of the DMCA’s notice-and-takedown process, going so far as to

19   upload hundreds of videos to YouTube under false pretenses only then to claim, through false

20   DMCA notices, that those same videos were infringing. This was apparently a ruse to obtain

21   access to Content ID, and when it failed Pirate Monitor responded with this lawsuit. As for

22   Schneider, she is suing YouTube on copyrighted musical works that she and her agents licensed

23   YouTube to use. Not only that, despite Schneider’s claims that she has no access to Content ID,

24   her own agent in fact used the tool to generate revenue from those same musical works on her

25   behalf. Use of Content ID requires far greater care and candor.

26          Plaintiffs’ claims of entitlement to use Content ID are badly misguided; their claims of

27   copyright infringement even more so. Defendants YouTube, LLC (“YouTube”) and Google LLC

28
     YOUTUBE AND GOOGLE’S ANSWER                        -2-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
         Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 3 of 34



 1   (“Google,” and collectively, “Defendants”) hereby answer the Complaint (“Complaint.,” Dkt. 1)

 2   and assert Counterclaims against Plaintiff Pirate Monitor LTD.1

 3                                     DEFENDANTS’ ANSWER

 4          To the extent the paragraphs (“Paragraphs”) of the Complaint are grouped under headings
 5   and subheadings, Defendants respond generally that such headings and subheadings (some of
 6   which are repeated below for reference only and which do not constitute admissions) state legal
 7   conclusions and pejorative inferences to which no response is required. To the extent a response
 8   is necessary, Defendants deny each and every heading and subheading in the Complaint and
 9   incorporate by reference this response in each Paragraph below as if fully set forth herein.
10          Further, Defendants object that, rather than a short and plain statement of Plaintiffs’
11   allegations and claims required by Fed. R. Civ. P. 8, the Complaint is an overlong narrative with
12   lengthy Paragraph after lengthy Paragraph of advocacy. The complex rhetoric and built-in
13   assumptions in the Complaint make straightforward responses often impossible.
14          Except as expressly admitted herein, Defendants deny any and all allegations as set forth
15   in the Complaint. Defendants expressly reserve the right to amend and/or supplement their
16   Answer as may be necessary. Defendants further answer the numbered Paragraphs in the
17   Complaint as follows:
18          1.      Defendants lack knowledge or information sufficient to form a belief about
19   Plaintiffs' alleged ownership of copyrighted works. Defendants deny the remaining allegations in
20   Paragraph 1.
21          2.      Defendants admit that YouTube provides certain users with a tool known as
22   “Content ID” for the purpose of managing copyrighted works. Defendants deny the remaining
23   allegations in Paragraph 2.
24

25
     1
26     On September 21, 2020, Plaintiffs voluntarily dismissed all claims against Defendant Alphabet
     Inc. (Dkt. 33). This Answer and Counterclaims are accordingly made on behalf of Defendants
27   YouTube, LLC and Google LLC.
28
     YOUTUBE AND GOOGLE’S ANSWER                       -3-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
         Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 4 of 34



 1          3.      Defendants lack knowledge or information sufficient to form a belief about

 2   Plaintiffs’ alleged “lack [of] resources and leverage necessary to combat copyright

 3   infringement.” Defendants deny the remaining allegations in Paragraph 3.

 4          4.      Defendants lack knowledge or information sufficient to form a belief about the

 5   allegation that “watching[ing] more than one billion hours of videos every single day ... equat[es]

 6   to approximately 5 billion videos viewed each day.” Defendants otherwise admit the allegations

 7   in Paragraph 4.

 8          5.      Defendants deny the allegations in Paragraph 5.

 9          6.      Defendants deny the allegations in Paragraph 6.

10          7.      Defendants admit that they generate revenue from targeted advertising.

11   Defendants deny the remaining allegations in Paragraph 7.

12          8.      Defendants admit that YouTube provides certain users with a tool known as

13   “Content ID” for the purpose of managing copyrighted works, and that the tool scans videos

14   uploaded to YouTube and comparing them against files previously provided to YouTube by

15   copyright owners. Defendants also admit that an uploaded video that matches copyright material

16   submitted through Content ID may receive a Content ID claim. Defendants further admit that

17   copyright owners who use the Content ID tool can then choose to block that video, license and

18   monetize that video, and/or track viewership statistics. See “How Content ID works,”

19   https://support.google.com/youtube/answer/2797370?hl=en. Defendants deny the remaining
20   allegations in Paragraph 8.
21          9.      Defendants admit that YouTube provides certain users with a tool known as

22   “Content ID” for the purpose of managing copyrighted works. Defendants further admit that

23   YouTube also provides a notice-and-takedown system for the purpose of managing copyrighted

24   works. Defendants deny the remaining allegations in Paragraph 9.

25          10.     Defendants admit that YouTube provides certain users with a tool known as

26   “Content ID” for the purpose of managing copyrighted works; that Content ID screening occurs,

27   among other times, at the moment a user uploads a video to YouTube; and that such screening

28
     YOUTUBE AND GOOGLE’S ANSWER                       -4-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
         Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 5 of 34



 1   may prevent the public availability of the uploaded video, at the Content ID user’s election.

 2   Defendants further admit that YouTube also provides a notice-and-takedown system for the

 3   purpose of managing copyrighted works. Defendants deny the remaining allegations in

 4   Paragraph 10.

 5          11.      Defendants deny the allegations in Paragraph 11.

 6          12.      Defendants admit that YouTube assesses “strikes” for copyright violations and

 7   bans repeat copyright infringers from its platform. Defendants admit that the DMCA creates a

 8   safe harbor from liability for copyright infringement to which Defendants are entitled.

 9   Defendants deny the remaining allegations in Paragraph 12.

10          13.      Defendants admit that YouTube has received DMCA takedown requests from

11   Plaintiff Maria Schneider and from Pirate Monitor LLC. Defendants further admit that Plaintiffs

12   have not been individually approved to use the Content ID tool. Defendants deny the remaining

13   allegations in Paragraph 13.

14          14.      Defendants deny the allegations in Paragraph 14.

15          15.      Defendants deny the allegations in Paragraph 15.

16                                               PLAINTIFFS

17          16.      Defendants lack knowledge or information sufficient to form a belief about the

18   truth of the allegations in Paragraph 16.

19          17.      Defendants lack knowledge or information sufficient to form a belief about the
20   truth of the allegations in Paragraph 17.
21                                               DEFENDANTS

22          18.      Defendants admit that YouTube, LLC, is a Delaware limited liability company

23   with its principal place of business at 901 Cherry Avenue, San Bruno, California 94066.

24   Defendants also admit that in 2006, YouTube was purchased by Google and since that purchase

25   YouTube has operated as a wholly owned and controlled subsidiary of Google. Plaintiffs’

26   allegations regarding operation and control of the YouTube website and that YouTube “conducts

27   business as Google” are vague and ambiguous. As a result, Defendants lack knowledge or

28
     YOUTUBE AND GOOGLE’S ANSWER                       -5-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
         Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 6 of 34



 1   information sufficient to form a belief about the truth of those allegations. Defendants deny the

 2   remaining allegations of Paragraph 18.

 3          19.     Defendants admit that Defendant Google LLC is a Delaware limited liability

 4   company with its principal place of business at 1600 Amphitheatre Parkway, Mountain View,

 5   California 94043. Defendants further admit Google has owned and controlled YouTube since

 6   late 2006, and that Google is a wholly owned and controlled subsidiary of Alphabet. Plaintiffs’

 7   allegation that “YouTube and Google also combine both products for purposes of Google’s

 8   AdWords advertising program....” and its allegation regarding testing of search links are vague

 9   and ambiguous. As a result, Defendants lack knowledge or information sufficient to form a belief

10   about the truth of those allegations. Defendants deny the remaining allegations of Paragraph 19.

11          20.     Defendants admit that Alphabet Inc. is a Delaware corporation with its principal

12   place of business at 1600 Amphitheatre Parkway, Mountain View, California 94043. Defendants

13   also admit that Google is a wholly owned subsidiary of Alphabet, and that Google and YouTube

14   report revenue through Alphabet. Defendants deny the remaining allegations of Paragraph 20.

15                                            JURISDICTION

16          21.     Defendants admit that the Complaint purports to assert claims for copyright

17   infringement, but Defendants deny that the Complaint alleges adequate factual or legal

18   predicates for those claims and otherwise deny the allegations in Paragraph 21.

19          22.     Defendants admit the allegations in Paragraph 22.
20          23.     Defendants admit that YouTube and Google are corporate citizens of the State of
21   California. Defendants lack knowledge or information sufficient to form a belief about the truth

22   of the remaining allegations in Paragraph 23.

23          24.     Defendants admit this Court has personal jurisdiction over them for this matter,

24   that they are headquartered in this judicial district and transact substantial business and generate

25   revenue in this district. Defendants further admit that YouTube’s physical address for receipt of

26   DMCA takedown requests regarding allegedly infringing content on YouTube is in California

27   and in this district. Defendants deny the remaining allegations in Paragraph 24.

28
     YOUTUBE AND GOOGLE’S ANSWER                        -6-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
         Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 7 of 34



 1          25.     Defendants admit the allegations in Paragraph 25.

 2          26.     Defendants admit the allegations in Paragraph 26.

 3                                     NATURE OF THE ACTION

 4          27.     Paragraph 27 sets forth legal contentions to which no response is required. To the

 5   extent that a response is required, Defendants lack knowledge or information sufficient to form a

 6   belief about the truth of the allegations in Paragraph 27.

 7          28.     Paragraph 28 sets forth legal contentions to which no response is required. To the

 8   extent that a response is required, Defendants lack knowledge or information sufficient to form a

 9   belief about the truth of the allegations in Paragraph 28.

10          29.     Paragraph 29 sets forth legal contentions to which no response is required. To the

11   extent that a response is required, Defendants deny that Plaintiffs have accurately summarized

12   the 1976 Copyright Act, and deny the remaining allegations of Paragraph 29.

13          30.     Defendants deny the allegations in Paragraph 30.

14          31.     Defendants deny the allegations in Paragraph 31.

15          32.     Defendants admit the allegation that “YouTube, now the world’s most popular

16   online video site, launched in 2005.” Defendants deny the remaining allegations in Paragraph 32.

17          33.     Defendants admit that, as a general matter, the video files that users upload to

18   YouTube are automatically transcoded for safety, security, and accessibility. Defendants further

19   admit that YouTube generates revenue from its website. Defendants deny the allegations in
20   Paragraph 33 to the extent they purport to characterize how the video file transcoding process
21   works in all circumstances, and deny the remaining allegations of Paragraph 33.

22          34.     Defendants admit that YouTube provides users with an ability to search for and

23   view video content on the YouTube platform in web browsers and on mobile devices.

24   Defendants also admit that searches for content on the YouTube platform will return results (if

25   any) in the form of links to web pages where users can view video content. Defendants further

26   admit that the search results pages and video content web pages on YouTube sometimes contain

27   additional information about that video content, such as the title of the content supplied by the

28
     YOUTUBE AND GOOGLE’S ANSWER                        -7-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
           Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 8 of 34



 1   uploader and the number of times that the content has been viewed. Defendants deny the

 2   remaining allegations in Paragraph 34.

 3           35.    Defendants admit that the YouTube platform provides users with the optional

 4   ability to embed video content on web pages hosted by other web domains. See

 5   https://support.google.com/youtube/answer/171780?hl=en. Defendants further admit that the

 6   YouTube platform provides users with the optional ability to share links to video content through

 7   a variety of channels, including email messages. See

 8   https://support.google.com/youtube/answer/57741?hl=en&ref_topic=9257102. The ability to

 9   embed and share links to video content and the manner in which video content is embedded and

10   shared depends on a variety of conditions, including privacy settings. For instance, users have

11   the option to disable embedding of video content that they have uploaded. Defendants therefore

12   deny the allegations in Paragraph 35 to the extent they purport to describe how the embedding

13   and sharing functions work in all circumstances, and deny the remaining allegations of Paragraph

14   35.

15           36.    Defendants deny the allegations in Paragraph 36.

16           37.    Defendants admit that the YouTube platform may generate recommendations for

17   video content via computer algorithms depending on a user’s device and settings, and that such

18   recommendations take into account a variety of factors to enhance user experience. Defendants

19   admit that YouTube provides an “AutoPlay” feature that users can choose to disable and that the
20   cited article quotes a YouTube representative as stating: “We also wanted to serve the needs of
21   people when they didn’t necessarily know what they wanted to look for.” Defendants deny the

22   remaining allegations in Paragraph 37.

23           38.    Defendants deny the allegations in Paragraph 38.

24           39.    Defendants deny the allegations in Paragraph 39.

25           40.    Defendants admit that growth in the total number of users and videos is one of

26   many factors that may influence YouTube’s business. Defendants deny the remaining allegations

27   in Paragraph 40.

28
     YOUTUBE AND GOOGLE’S ANSWER                       -8-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
         Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 9 of 34



 1          41.     Defendants admit that YouTube generates revenue through advertising.

 2   Defendants further admit that it requires users to accept its Terms of Service

 3   (https://www.youtube.com/static?tgemplate=terms), which incorporate by reference Google’s

 4   Privacy Policy (https://policies.google.com/privacy?hl=en). Defendants also admit that user

 5   engagement with video content on YouTube is one of many factors that may affect advertising

 6   spend on the YouTube platform. Defendants deny the remaining allegations in Paragraph 41.

 7          42.     To the extent the allegations of Paragraph 42 purport to paraphrase and

 8   characterize various extrinsic documents, Defendants deny that Plaintiffs do so correctly.

 9   Defendants deny the remaining allegations in Paragraph 42.

10          43.     Defendants admit that Google once provided a service known as Google Video.

11   Defendants deny the remaining allegations in Paragraph 43.

12          44.     Defendants admit that approximately 15 years ago, a low-level Google employee

13   wrote an email that mischaracterized YouTube’s copyright policy. Defendants further admit that

14   Google later acknowledged that Google was mistaken about YouTube’s copyright policy.

15   Defendants deny the remaining allegations in Paragraph 44.

16          45.     Defendants admit that “Google purchased YouTube in October 2005 for $1.6

17   billion.” To the extent the allegations of Paragraph 42 purport to paraphrase and characterize

18   various extrinsic documents, Defendants deny that Plaintiffs do so correctly. Defendants deny

19   the remaining allegations in Paragraph 45.
20          46.     Defendants admit that there are “over 500 hours of videos uploaded every
21   minute” to YouTube. Defendants deny the remaining allegations in Paragraph 46.

22          47.     Defendants admit that YouTube generates revenue through advertising.

23   Defendants also admit that user engagement with video content on YouTube is one of many

24   factors that may affect advertising spend on the YouTube platform. Defendants deny the

25   remaining allegations in Paragraph 47.

26          48.     Defendants lack knowledge or information sufficient to form a belief about the

27   truth of the allegations in Paragraph 48.

28
     YOUTUBE AND GOOGLE’S ANSWER                       -9-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 10 of 34



 1          49.      Defendants admit that YouTube generates revenue through advertising, including,

 2   as a general matter, a substantial percentage of the revenue generated by advertisements placed

 3   on YouTube’s homepage (www.youtube.com) and search results pages. Defendants also admit

 4   that user engagement with video content on YouTube is one of many factors that may affect

 5   advertising spend on the YouTube platform. Defendants deny the remaining allegations in

 6   Paragraph 49.

 7          50.      Defendants admit that the YouTube Partner Program allows for monetization of

 8   video content. Defendants further admit that together with its creators, YouTube generated

 9   approximately $15.1 billion in gross advertising revenue in 2019. Defendants deny the remaining

10   allegations in Paragraph 50.

11          51.      Defendants admit that it requires YouTube users to accept its Terms of Service

12   (https://www.youtube.com/static?template=terms), which incorporate by reference Google’s

13   Privacy Policy (https://policies.google.com/privacy?hl=en). Defendants deny the allegations in

14   Paragraph 51 to the extent they mischaracterize those documents. Defendants admit that

15   YouTube has approximately 2 billion monthly users. Defendants further admit that some of those

16   users may convey information “concerning their preferences for topics, products, and services”

17   depending on, among other things, their privacy settings. Defendants admit that the information

18   provided by YouTube users about their preferences may be used to help YouTube grow its

19   business (depending on user settings among other factors). Defendants lack knowledge or
20   information sufficient to form a belief about the truth of the allegation that “Google is now
21   estimated to control 40% of the entire online advertising market”. Defendants deny the

22   remaining allegations in Paragraph 51.

23          52.      Defendants admit that the DMCA creates a safe harbor from liability for

24   copyright infringement to which Defendants are entitled. Defendants deny the remaining

25   allegations in Paragraph 52.

26          53.      Defendants admit that YouTube generates revenue through advertising.

27   Defendants deny the remaining allegations in Paragraph 53.

28
     YOUTUBE AND GOOGLE’S ANSWER                       -10-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 11 of 34



 1          54.     Defendants deny the allegations in Paragraph 54.

 2          55.     Defendants deny the allegation in the final sentence of Paragraph 55. Defendants

 3   lack knowledge or information sufficient to form a belief about the truth of the remaining

 4   allegations in Paragraph 55.

 5          56.     Defendants admit that YouTube provides certain users with a tool known as

 6   “Content ID” for the purpose of managing copyrighted works, and that the tool works by

 7   scanning videos uploaded to YouTube and comparing them against files previously provided to

 8   YouTube by copyright owners. Defendants also admit that an uploaded video that matches

 9   copyright material submitted through Content ID may receive a Content ID claim. Defendants

10   further admit that copyright owners who use the Content ID tool can then choose to block that

11   video, license and monetize that video, or track viewership statistics. See “How Content ID

12   works,” https://support.google.com/youtube/answer/2797370?hl=en. Defendants deny the

13   remaining allegations in Paragraph 56.

14          57.     Defendants admit that YouTube provides certain users with a tool known as

15   “Content ID” for the purpose of managing copyrighted works, and that the tool works by

16   scanning videos uploaded to YouTube and comparing them against files previously provided to

17   YouTube by copyright owners. Defendants also admit that an uploaded video that matches

18   copyright material submitted through Content ID may receive a Content ID claim. Defendants

19   further admit that copyright owners who use the Content ID tool can then choose to block that
20   video, license and monetize that video, or track viewership statistics. See “How Content ID
21   Works,” https://support.google.com/youtube/answer/2797370?hl=en. Defendants also admit that

22   the quoted language comes from a YouTube Help page, and that it is intended to provide one

23   example of an appropriate use case for the Content ID tool. See “Copyright Management Tools,”

24   https://support.google.com/youtube/answer/9245819?hl=en. Defendants deny the remaining

25   allegations in Paragraph 57.

26          58.     Defendants admit that Plaintiffs have not been individually approved to use the

27   Content ID tool. Defendants deny the remaining allegations in Paragraph 58.

28
     YOUTUBE AND GOOGLE’S ANSWER                      -11-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 12 of 34



 1          59.      Defendants admit receiving a letter from a handful of congressional members in

 2   September 2019 that Plaintiffs have accurately excerpted. Defendants deny that the letter

 3   accurately characterizes the functionality of the Content ID tool or the choices available to

 4   copyright owners on the YouTube platform. Defendants deny the remaining allegations in

 5   Paragraph 59.

 6          60.      Defendants lack knowledge or information sufficient to form a belief about the

 7   truth of the allegations in Paragraph 60.

 8          61.      Defendants lack knowledge or information sufficient to form a belief about the

 9   truth of the allegations in Paragraph 61.

10          62.      Defendants admit that Plaintiff Maria Schneider applied and was rejected for

11   direct access to the Content ID tool in 2015. Defendants lack knowledge or information

12   sufficient to form a belief about the truth of the allegations in Paragraph 62 to the extent that

13   Plaintiffs allege that Maria Schneider directly applied for the Content ID tool on a second

14   occasion.

15          63.      Defendants admit that YouTube is aware of having received multiple DMCA

16   takedown requests from Plaintiff Maria Schneider since 2013. Defendants lack knowledge or

17   information sufficient to form a belief about the validity of those requests or the truth of the

18   allegation that the video content that was the subject of those notices contained her songs or

19   infringed her copyrights.
20          64.      Defendants lack knowledge or information sufficient to form a belief about the
21   truth of the allegations in Paragraph 64.

22          65.      Defendants lack knowledge or information sufficient to form a belief about the

23   truth of the allegations in Paragraph 65.

24          66.      Defendants lack knowledge or information sufficient to form a belief about the

25   truth of the allegations in Paragraph 66.

26          67.      Defendants lack knowledge or information sufficient to form a belief about the

27   truth of the allegations in Paragraph 67.

28
     YOUTUBE AND GOOGLE’S ANSWER                        -12-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 13 of 34



 1          68.     Defendants lack knowledge or information sufficient to form a belief about the

 2   truth of the allegations in Paragraph 68.

 3          69.     Defendants lack knowledge or information sufficient to form a belief about the

 4   truth of the allegations in Paragraph 69.

 5          70.     Defendants lack knowledge or information sufficient to form a belief about the

 6   truth of the allegations in Paragraph 70.

 7          71.     Defendants admit that Plaintiff Pirate Monitor LTD has not been approved to use

 8   the Content ID tool. Defendants deny the remaining allegations in Paragraph 71.

 9          72.     Defendants admit that YouTube has received DMCA takedown requests from

10   Pirate Monitor LLC. Defendants lack knowledge or information sufficient to form a belief about

11   the remaining allegations in Paragraph 72, including whether the DMCA takedown requests

12   received by YouTube were valid or whether they pertained to content that actually infringed

13   copyrights.

14          73.     Defendants lack knowledge or information sufficient to form a belief about the

15   truth of the allegations in Paragraph 73.

16          74.     Defendants deny the allegations in Paragraph 74.

17          75.     Defendants lack knowledge or information sufficient to form a belief about the

18   allegations in the first sentence of Paragraph 75. Defendants admit that YouTube has received

19   DMCA takedown requests from Plaintiff Maria Schneider and from Pirate Monitor LLC.
20   Defendants deny the remaining allegations in Paragraph 75.
21          76.     Defendants admit that YouTube has received DMCA takedown requests from

22   Plaintiff Maria Schneider and from Pirate Monitor LLC. Defendants deny the allegation that they

23   were “aware of prior infringement concerning these very same works” that were the purported

24   subject of the DMCA takedown requests received by YouTube. Defendants deny the allegation

25   that they “repeatedly allowed further infringing videos (often the exact same videos) to be

26   publicly performed, displayed, reproduced, or distributed”. Defendants lack knowledge or

27   information sufficient to form a belief about the remaining allegations in Paragraph 76.

28
     YOUTUBE AND GOOGLE’S ANSWER                      -13-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 14 of 34



 1          77.      Defendants deny the allegations in Paragraph 77.

 2          78.      Defendants deny the allegations in Paragraph 78.

 3          79.      Paragraph 79 is a legal conclusion that purports to characterize Section 1202 of

 4   the DMCA. To the extent that a response is required, Defendants deny that Paragraph 79

 5   accurately characterizes Section 1202.

 6          80.      Defendants deny the allegation “that Defendants and their business model and

 7   systems routinely ignore ... CMI.” Defendants lack knowledge or information sufficient to form

 8   a belief about the truth of the remaining allegations in Paragraph 80.

 9          81.      Defendants deny the allegations in Paragraph 81.

10          82.      Defendants deny the allegations in Paragraph 82.

11          83.      Defendants deny the allegations in Paragraph 83.

12          84.      Defendants admit that the DMCA creates a safe harbor from liability for

13   copyright infringement to which they are entitled. Defendants deny the remaining allegations in

14   Paragraph 84.

15          85.      Defendants admit that the DMCA creates a safe harbor from liability for

16   copyright infringement to which they are entitled. To the extent that Paragraph 85 purports to

17   recite the provisions of the DMCA, Defendants deny that it does so accurately or completely and

18   otherwise deny the allegations of Paragraph 85.

19          86.      Defendants deny the allegations in Paragraph 86.
20          87.      Defendants deny the allegations in Paragraph 87.
21          88.      Defendants admit that the DMCA requires the adoption and implementation of a

22   repeat infringer policy. Defendants further admit that YouTube assesses “strikes” for copyright

23   violations and that YouTube has adopted and reasonably implemented a policy that provides for

24   the termination in appropriate circumstances of repeat infringers. Defendants deny the remaining

25   allegations in Paragraph 88.

26          89.      Defendants deny the allegations in Paragraph 89.

27          90.      Defendants deny the allegations in Paragraph 90.

28
     YOUTUBE AND GOOGLE’S ANSWER                       -14-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 15 of 34



 1          91.      Defendants deny the allegations in Paragraph 91.

 2          92.      Defendants deny the allegations in Paragraph 92.

 3          93.      Defendants deny the allegations in Paragraph 93.

 4          94.      Defendants deny the allegations in Paragraph 94.

 5          95.      Defendants admit that YouTube has received DMCA takedown requests from

 6   Plaintiff Maria Schneider and from Pirate Monitor LLC. Defendants deny the remaining

 7   allegations in Paragraph 95.

 8          96.      Defendants admit that the DMCA requires accommodation of “standard technical

 9   measures.” Defendants lack knowledge or information sufficient to form a belief about the

10   allegations about “Pex and similar companies.” Defendants otherwise deny the allegations in

11   Paragraph 96.

12          97.      Defendants deny the allegations in Paragraph 97.

13          98.      Defendants deny the allegations in Paragraph 98.

14                                  CLASS ACTION ALLEGATIONS

15          99.      Paragraph 99 is a legal conclusion to which no response is required. To the extent

16   a response is required, Defendants deny that there are sufficient factual or legal predicates in the

17   Complaint for class certification.

18          100.     Paragraph 100 is a legal conclusion to which no response is required. To the

19   extent a response is required, Defendants deny that there are sufficient factual or legal predicates
20   in the Complaint for class certification.
21          101.     Paragraph 101 is a legal conclusion to which no response is required. To the

22   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

23   in the Complaint for class certification.

24          102.     Defendants admit that YouTube has more than two billion monthly users, which

25   YouTube estimates is “almost one-third of the Internet.” Defendants also admit that YouTube is

26   localized in over 100 countries and can be accessed in 80 different languages. Defendants further

27   admit that users watch more than one billion hours of video every day and that on average, an

28
     YOUTUBE AND GOOGLE’S ANSWER                       -15-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 16 of 34



 1   estimated 720,000 hours of content are uploaded to YouTube every day. To the extent

 2   Paragraph 102 characterizes a third-party estimate regarding the content on YouTube in 2007,

 3   Defendants deny that it characterizes them correctly. The remaining allegations in Paragraph

 4   102 are legal conclusions to which no response is required. To the extent a response is required,

 5   Defendants deny those allegations.

 6           103.    Paragraph 103 is a legal conclusion to which no response is required. To the

 7   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

 8   in the Complaint for class certification.

 9           104.    Paragraph 104 is a legal conclusion to which no response is required. To the

10   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

11   in the Complaint for class certification.

12           105.    Paragraph 105 is a legal conclusion to which no response is required. To the

13   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

14   in the Complaint for class certification.

15           106.    Paragraph 106 and its sub-paragraphs are a legal conclusion to which no response

16   is required. To the extent a response is required, Defendants deny that there are sufficient factual

17   or legal predicates for class certification.

18           107.    Paragraph 107 is a legal conclusion to which no response is required. To the

19   extent a response is required, Defendants deny that there are sufficient factual or legal predicates
20   in the Complaint for class certification.
21                                          CAUSE OF ACTION I

22                                    (Direct Copyright Infringement)

23           108.    Defendants reiterate their responses to the preceding paragraphs of this Answer to

24   the Complaint as if fully set forth herein.

25           109.    Defendants deny the allegations in Paragraph 109.

26           110.    Defendants deny the allegations in Paragraph 110.

27           111.    Defendants deny the allegations in Paragraph 111.

28
     YOUTUBE AND GOOGLE’S ANSWER                       -16-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 17 of 34



 1          112.    Defendants deny the allegations in Paragraph 112.

 2          113.    Defendants deny the allegations in Paragraph 113.

 3          114.    Defendants deny the allegations in Paragraph 114.

 4                                        CAUSE OF ACTION II

 5                               (Inducement of Copyright Infringement)

 6          115.    Defendants reiterate their responses to the preceding paragraphs of this Answer to

 7   the Complaint as if fully set forth herein.

 8          116.    Defendants deny the allegations in Paragraph 116.

 9          117.    Defendants deny the allegations in Paragraph 117.

10          118.    Defendants deny the allegations in Paragraph 118.

11          119.    Defendants deny the allegations in Paragraph 119.

12          120.    Defendants deny the allegations in Paragraph 120.

13          121.    Defendants deny the allegations in Paragraph 121.

14          122.    Defendants deny the allegations in Paragraph 122.

15                                        CAUSE OF ACTION III

16                                (Contributory Copyright Infringement)

17          123.    Defendants reiterate their responses to the preceding paragraphs of this Answer to

18   the Complaint as if fully set forth herein.

19          124.    Defendants deny the allegations in Paragraph 124.
20          125.    Defendants deny the allegations in Paragraph 125.
21          126.    Defendants deny the allegations in Paragraph 126.

22          127.    Defendants deny the allegations in Paragraph 127.

23          128.    Defendants deny the allegations in Paragraph 128.

24          129.    Defendants deny the allegations in Paragraph 129.

25          130.    Defendants deny the allegations in Paragraph 130.

26

27

28
     YOUTUBE AND GOOGLE’S ANSWER                     -17-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 18 of 34



 1                                        CAUSE OF ACTION IV

 2                                   (Vicarious Copyright Infringement)

 3          131.    Defendants reiterate their responses to the preceding paragraphs of this Answer to

 4   the Complaint as if fully set forth herein.

 5          132.    Defendants deny the allegations in Paragraph 132.

 6          133.    Defendants deny the allegations in Paragraph 133.

 7          134.    Defendants deny the allegations in Paragraph 134.

 8          135.    Defendants deny the allegations in Paragraph 135.

 9          136.    Defendants deny the allegations in Paragraph 136.

10          137.    Defendants deny the allegations in Paragraph 137.

11          138.    Defendants deny the allegations in Paragraph 138.

12                                        CAUSE OF ACTION V

13    (Removal of Copyright Management Information and Distribution of Altered or Missing

14                                 Copyright Management Information)

15          139.    Defendants reiterate their responses to the preceding paragraphs of this Answer to

16   the Complaint as if fully set forth herein.

17          140.    Defendants deny the allegations in Paragraph 140.

18          141.    Defendants deny the allegations in Paragraph 141.

19          142.    Defendants deny the allegations in Paragraph 142.
20          143.    Defendants deny the allegations in Paragraph 143.
21          144.    Defendants admit that YouTube has received DMCA takedown requests from

22   Plaintiff Maria Schneider and from Pirate Monitor LLC. Defendants deny the remaining

23   allegations in Paragraph 144.

24          145.    Defendants deny the allegations in Paragraph 145.

25          146.    Defendants deny the allegations in Paragraph 146.

26          147.    Defendants deny the allegations in Paragraph 147.

27          148.    Defendants deny the allegations in Paragraph 148.

28
     YOUTUBE AND GOOGLE’S ANSWER                      -18-                  CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 19 of 34



 1                                        PRAYER FOR RELIEF

 2          149.    Paragraph 149 is a legal conclusion to which no response is required. To the

 3   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

 4   in the Complaint for class certification.

 5          150.    Paragraph 150 is a legal conclusion to which no response is required. To the

 6   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

 7   in the Complaint for the relief requested in Paragraph 150.

 8          151.    Paragraph 151 is a legal conclusion to which no response is required. To the

 9   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

10   in the Complaint for the relief requested in Paragraph 151.

11          152.    Paragraph 152 is a legal conclusion to which no response is required. To the

12   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

13   in the Complaint for the relief requested in Paragraph 152.

14          153.    Paragraph 153 is a legal conclusion to which no response is required. To the

15   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

16   in the Complaint for the relief requested in Paragraph 153.

17          154.    Paragraph 154 is a legal conclusion to which no response is required. To the

18   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

19   in the Complaint for the relief requested in Paragraph 154.
20          155.    Paragraph 155 is a legal conclusion to which no response is required. To the
21   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

22   in the Complaint for the relief requested in Paragraph 155.

23          156.    Paragraph 156 is a legal conclusion to which no response is required. To the

24   extent a response is required, Defendants deny that there are sufficient factual or legal predicates

25   in the Complaint for the relief requested in Paragraph 156.

26

27

28
     YOUTUBE AND GOOGLE’S ANSWER                       -19-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 20 of 34



 1                             AFFIRMATIVE AND OTHER DEFENSES

 2          Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, Defendants assert the

 3   following affirmative and other defenses, and do so on information and belief as to the actions

 4   of others. Defendants do not concede that they bear the burden of proof or persuasion on any of

 5   these defenses. Defendants reserve the right to assert additional defenses in the event that

 6   discovery or further investigation demonstrates that any such defense is appropriate or

 7   applicable. In particular, given that Plaintiffs have failed to identify precisely what copyrighted

 8   works they claim were infringed, or to identify the allegedly infringing activity about which they

 9   complain with specificity, Defendants are unable to fully assess the defenses that may be

10   available to them regarding any particular infringement claim.

11                                          FIRST DEFENSE
                                         (Failure to State a Claim)
12

13          Plaintiffs’ Complaint fails to state a claim for copyright infringement because it lacks

14   legally sufficient allegations of, among other things, the material on YouTube that purportedly

15   violates Plaintiffs’ copyright, that Defendants engaged in any volitional conduct in regard to

16   Plaintiffs’ works and that Defendants had specific knowledge of the alleged infringement of

17   those works by third parties. In addition, the Complaint fails to state a claim insofar as Plaintiffs

18   purport to be asserting infringement claims based on copyrighted works that they have not

19   actually identified in the Complaint or works that have not been registered with the Copyright

20   Office. Moreover, the Complaint fails to state a claim based on Section 1202 because Plaintiffs

21   have not adequately alleged Defendants acted with the requisite mental state.

22                                          SECOND DEFENSE
                                           (DMCA Safe Harbors)
23

24          Plaintiffs’ claims are barred in whole or in part because Defendants are protected by one

25   or more of the DMCA Safe Harbors set out in 17 U.S.C. § 512 et seq. Most notably, Defendants

26   are not liable for any alleged infringement that arises by reason of the storage at the direction of

27   users of material residing on the YouTube service. See 17 U.S.C. § 512(c).

28
     YOUTUBE AND GOOGLE’S ANSWER                        -20-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 21 of 34



 1                                           THIRD DEFENSE
                                                (License)
 2

 3          Plaintiff Schneider complains that she has been denied access to YouTube’s Content ID
 4   system, but has long had that access through her agent who has expressly used Content ID to
 5   generate revenue on her behalf using the Content ID system. More generally, Plaintiffs’ claims
 6   are barred in whole or in part by licenses, consents, or permissions that Plaintiffs and their
 7   agents, have granted to YouTube and Google, and/or to third parties who in turn have granted
 8   licenses to YouTube and Google.
 9                                          FOURTH DEFENSE
                                               (Fair Use)
10

11          Although the Complaint fails to identify any specific allegedly infringing activity on the
12   YouTube platform, such activity is not infringing to the extent it constitutes a fair use of the
13   underlying copyrighted material. See 17 U.S.C. § 107.
14                                            FIFTH DEFENSE
                                             (Copyright Misuse)
15

16          Plaintiffs’ claims are barred in whole or in part by the doctrine of copyright misuse. For
17   example, and as set forth in Defendants’ Counterclaims, Plaintiff Pirate Monitor LTD has
18   misused the copyrights it acquired by having its own agents upload material from those
19   copyrighted works to YouTube.
20                                           SIXTH DEFENSE
                                                (Estoppel)
21

22          Plaintiffs’ claims are barred in whole or in part by the doctrine of estoppel. YouTube has
23   relied on representations from Plaintiffs or their representatives or agents (including but not
24   limited to Modern Works Publishing and ASCAP) about their authorization to post and
25   YouTube’s authorization to use all or portions of the copyrighted works at issue.
26

27

28
     YOUTUBE AND GOOGLE’S ANSWER                        -21-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 22 of 34



 1                                         SEVENTH DEFENSE
                                             (Unclean Hands)
 2

 3          Plaintiffs’ claims are barred in whole or in part by unclean hands. For example, and as set

 4   forth in the Defendants’ Counterclaims, Plaintiff Pirate Monitor LTD has attempted to fabricate

 5   infringement claims by having its own agents upload material from its copyrighted works to

 6   YouTube.

 7                                          EIGHTH DEFENSE
                                            (Failure to Mitigate)
 8

 9          Plaintiffs’ claims are barred in whole or in part because Plaintiffs have failed to mitigate

10   their damages, if any. Plaintiffs are, for example, well aware of the ability to request the removal

11   from YouTube of allegedly infringing content using the process set forth in the DMCA. To the

12   extent Plaintiffs failed to employ that process with respect to specific allegedly infringing

13   material on the YouTube service, Plaintiffs have failed to mitigate their damages.

14                                          NINTH DEFENSE
                                          (Statute of Limitations)
15

16          Plaintiffs’ claims are barred in whole or in part by the applicable statute of limitations,

17   which requires Plaintiffs to have brought their claims within three years after they had accrued.

18   See 17 U.S.C. § 507(b).

19                                         TENTH DEFENSE
                                     (Substantial Non-Infringing Use)
20
21          Plaintiffs’ claims are barred in whole or in part based on the doctrine of substantial non-

22   infringing use, although Defendants submit Plaintiffs bear the burden of proving the doctrine’s

23   inapplicability.

24

25

26

27

28
     YOUTUBE AND GOOGLE’S ANSWER                       -22-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 23 of 34



 1                                       ELEVENTH DEFENSE
                                           (De Minimis Use)
 2

 3          Although the Complaint fails to identify any specific allegedly infringing activity on the
 4   YouTube platform, such activity is not infringing to the extent it constitutes de minimis use of
 5   the underlying copyrighted material.
 6                                        TWELFTH DEFENSE
                                         (Putative Class Members)
 7

 8          Defendants allege that this lawsuit cannot proceed as a class action. Should the Court

 9   determine otherwise, Defendants may have numerous affirmative defenses and counterclaims

10   against individual members of any alleged class, and accordingly Defendants reserve their right

11   to assert those affirmative defenses and counterclaims in a timely fashion.

12                                       PRAYER FOR RELIEF

13          WHEREFORE, Defendants respectfully request the following relief:

14          1.      A judgment in favor of Defendants denying Plaintiffs all relief requested in their

15   Complaint in this action and dismissing Plaintiffs’ Complaint with prejudice;

16          2.      That Defendants be awarded their costs of suit, including reasonable attorney’s

17   fees; and

18          3.      That the Court award Defendants such other and further relief as the Court deems

19   just and proper.

20                                    DEMAND FOR JURY TRIAL

21          Defendants demand a trial by jury on all issues so triable.

22                                          COUNTERCLAIMS

23          Counterclaimants Google LLC and YouTube, LLC (collectively “YouTube”) have had

24   limited time in which to investigate potential counterclaims in this action, and expect that further

25   investigation may reveal further actionable conduct by Plaintiffs. YouTube will add additional

26   claims as information regarding such misconduct comes to light. For now, YouTube asserts the

27

28
     YOUTUBE AND GOOGLE’S ANSWER                       -23-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 24 of 34



 1   following Counterclaims against Pirate Monitor LTD (“Pirate Monitor”) on personal knowledge

 2   as to its own actions and on information and belief as to the actions of others, as follows:

 3             1.   Pirate Monitor has misused the YouTube service and engaged in a fraudulent

 4   scheme to obtain access to YouTube’s copyright management systems. Through agents using

 5   aliases to disguise their connection, Pirate Monitor uploaded roughly two thousand videos to

 6   YouTube, each time representing that it had the rights to upload that content and that the content

 7   did not infringe any third party copyrights. Shortly thereafter, Pirate Monitor invoked the notice-

 8   and-takedown provisions of the Digital Millennium Copyright Act (“DMCA”) to demand that

 9   YouTube remove the very same videos its agents had uploaded. In those notices, Pirate Monitor

10   represented that the videos were infringing its own copyrights or those of copyright owners it

11   claimed to represent. Pirate Monitor’s deceptive actions violated the law. It is clear that Pirate

12   Monitor lied to YouTube, either when it uploaded the videos in the first place or when it

13   requested their removal. Its misrepresentations were intended to fool YouTube into believing

14   that Pirate Monitor could be trusted not to abuse YouTube’s powerful copyright management

15   tools, including Content ID. And its machinations render it liable to YouTube for breach of

16   contract and fraud or, alternatively, constitute blatant violations of Section 512(f) of the DMCA.

17                                             THE PARTIES

18             2.   Counterclaimant Google is a Delaware limited liability company with its principal

19   place of business in Mountain View, California. YouTube, a Google subsidiary, is a Delaware
20   limited liability company with its principal place of business in San Bruno, California.
21             3.   YouTube offers an online platform, including a website and mobile applications,

22   that, among other things, enables users to share videos they post with a global audience at no

23   charge.

24             4.   Counterclaim Defendant Pirate Monitor is a limited company with its principal

25   place of business at Intershore Chambers, 3rd Floor, Geneva Place, Road Town, Tortola,

26   VG1110 British Virgin Islands.

27

28
     YOUTUBE AND GOOGLE’S ANSWER                        -24-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 25 of 34



 1          5.      Pirate Monitor itself, or through agents and related entities, has operations in

 2   Hungary and California.

 3          6.      Pirate Monitor has claimed in correspondence with YouTube that it represents

 4   various copyright holders and that it is authorized by them to request removal of allegedly

 5   infringing videos from the YouTube service.

 6                                    JURISDICTION AND VENUE

 7          7.      This Court has subject matter jurisdiction over the counterclaims pursuant to 28

 8   U.S.C. §§ 1331, 1338, 1367.

 9          8.      Pirate Monitor is subject to this Court’s personal jurisdiction because it has

10   availed itself of the jurisdiction of this Court by filing the Complaint in this action and because it

11   has minimum contacts with this District. The Court also has personal jurisdiction over Pirate

12   Monitor because it consented to jurisdiction in this District in contractual agreements with

13   Counterclaimants.

14          9.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and 1400(a)

15   because this Court has personal jurisdiction over Pirate Monitor, because Pirate Monitor filed the

16   Complaint in this district, and because Pirate Monitor consented to venue in this District in

17   contractual agreements with YouTube.

18                                          The YouTube Service

19          10.     Since its founding in 2005, YouTube has pursued the goal of providing a platform
20   for users to share their video creations with the world. YouTube serves as an unparalleled
21   medium for free marketing, exposure, and visibility for everyone from individuals to established

22   corporate brands.

23          11.     YouTube also offers a worldwide audience the opportunity to access and watch an

24   extraordinarily diverse library of original, creative expression.

25          12.     YouTube has never been a service devoted to promoting piracy or illegitimate

26   uses of copyright works. Rather, YouTube is strongly committed to helping copyright owners

27

28
     YOUTUBE AND GOOGLE’S ANSWER                        -25-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 26 of 34



 1   protect against the unauthorized use of their works on the service, and it has implemented

 2   numerous industry-leading initiatives toward this end.

 3          13.     While YouTube complies in all respects with safe harbor provisions of the Digital

 4   Millennium Copyright Act (“DMCA”), YouTube’s efforts in helping copyright owners and

 5   content creators protect against unwanted use of their works goes far beyond what the law

 6   requires.

 7          14.     For example, YouTube has invested over $100 million to develop Content ID, a

 8   best-in-class content identification system that uses digital fingerprinting technology to help

 9   identify copyrighted materials. Using Content ID, rightsholders and/or their agents can be

10   automatically notified of user-uploaded videos that “match” what they claim are their

11   copyrighted works and can choose in advance what they want to happen when those videos are

12   detected, including options to “monetize” the videos, (i.e. earn advertising revenue when users

13   watch the videos) or to “block” the videos from appearing altogether.

14          15.     Content ID and YouTube’s other scaled copyright management tools empower

15   users to automatically, or at the touch of a button, remove content from YouTube or block it

16   from appearing in the first place. The tools thus have the potential to be used improperly to

17   censor videos that others have every right to post and share through YouTube. Further, the tools

18   enable users to claim ownership rights in others’ content, and to siphon to themselves revenue

19   that rightly belongs to others.
20          16.     Because of the potential for abuse of these scaled tools, YouTube limits access to
21   them, seeking to ensure that those who use them will do so responsibly, and will not cause harm

22   to YouTube, its users, or to other copyright owners.

23                          Users’ Promises and Representations to YouTube

24          17.     To create an account and post content on the YouTube service, users must

25   affirmatively accept the YouTube Terms of Service Agreement (the “ToS Agreement”).

26          18.     Under the ToS Agreement in effect during all times relevant to these

27   counterclaims, users uploading content to the YouTube service represented to YouTube that they

28
     YOUTUBE AND GOOGLE’S ANSWER                       -26-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 27 of 34



 1   “own or have the necessary licenses, rights, consents, and permissions to publish Content [they]

 2   submit.” Users also granted YouTube a copyright license in and to any content they submit. And

 3   users promised that any “content [they] submit to the Service would not contain third party

 4   copyrighted material, or material that is subject to other third party proprietary rights, unless

 5   [they had] permission from the rightful owner of the material or [they were] otherwise legally

 6   entitled to post the material and to grant YouTube all of the license rights granted [under the ToS

 7   Agreement].”

 8          19.     Under the applicable ToS Agreement, a user creating a YouTube account

 9   promised to provide “accurate and complete” identification information for the account to

10   YouTube.

11          20.     Under the applicable ToS Agreement, a user is responsible for indemnifying

12   YouTube for any claim arising from or relating to their use of the YouTube Service. That

13   includes any claim arising from or relating to videos the user uploads to the service.

14          21.     In addition to accepting the terms of the ToS Agreement, and making the

15   representations and promises it contains, before submitting content to the YouTube service, a

16   user must again confirm the representations and promises in the ToS Agreement. And users are

17   again expressly warned against submitting content that violates others’ copyrights.

18                                  Pirate Monitor’s Abuse of YouTube

19          22.     During the fall of 2019, Pirate Monitor, through authorized agents (collectively
20   “Pirate Monitor”), created a series of accounts on YouTube. Each time it created a new account,
21   Pirate Monitor affirmatively agreed to the ToS Agreement. But in order to deceive YouTube and

22   in violation of the ToS Agreement, Pirate Monitor provided bogus account registration

23   information. Rather than properly identifying itself as the account creator, Pirate Monitor used

24   alternative account names to mask the relationship of the account creators and the accounts to

25   Pirate Monitor.

26          23.     Pirate Monitor used these accounts to upload hundreds of videos to the YouTube

27   service during 2019.

28
     YOUTUBE AND GOOGLE’S ANSWER                        -27-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 28 of 34



 1          24.     Included in the videos that Pirate Monitor uploaded in 2019 were clips from the

 2   very works that Pirate Monitor now accuses Google and YouTube of infringing in this action,

 3   including numerous excerpts from the Hungarian film Csak szex és más semi.

 4          25.     Through these disguised accounts, Pirate Monitor also uploaded hundreds of

 5   excerpts from the Hungarian film, Zimmer Feri to YouTube.

 6          26.     Each time these videos were uploaded, Pirate Monitor was representing and

 7   warranting that the video did not infringe anyone’s copyrights, and it expressly granted YouTube

 8   a license to display, reproduce, and otherwise use the videos in connection with the service.

 9   Pirate Monitor also represented that it owned or had the rights to upload and license the material

10   contained in the videos.

11          27.     Pirate Monitor reconfirmed its representations and promises in the ToS

12   Agreement during the upload process for each video.

13          28.     But shortly after uploading these videos, Pirate Monitor sent YouTube hundreds

14   of takedown requests under the DMCA, in many instances for the same videos it had just

15   uploaded through its disguised accounts. In those notices, Pirate Monitor represented that the

16   videos that were the subject of the notices—videos that it had uploaded—infringed its copyrights

17   or the copyrights of a party whom Pirate Monitor was authorized to represent. YouTube

18   processed the substantial volume of DMCA takedown requests and removed the videos.

19          29.     Without the benefit of discovery, it is unclear which of Pirate Monitor’s
20   conflicting representations about these videos were accurate. But either way, Pirate Monitor has
21   made misrepresentations on which YouTube relied.

22          30.     On the one hand, if Pirate Monitor falsely represented to YouTube that it had the

23   authority to post the videos and that the videos did not infringe anyone’s copyrights, then Pirate

24   Monitor breached the ToS Agreement and perpetrated a fraud on YouTube. Had Pirate Monitor

25   not made the representations to YouTube that it did, YouTube would not have allowed it to

26   create accounts on the service, and it would not have allowed Pirate Monitor to upload content to

27   the service.

28
     YOUTUBE AND GOOGLE’S ANSWER                       -28-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 29 of 34



 1           31.     On the other hand, if Pirate Monitor accurately represented to YouTube that it

 2   had the authority to post the videos and that the videos did not infringe any third party’s

 3   copyrights, then Pirate Monitor made knowingly false statements when it subsequently

 4   represented to YouTube in its DMCA takedown requests that those same videos were infringing.

 5           32.     Pirate Monitor’s serial uploads and DMCA takedown requests for the same

 6   videos were central to a scheme through which it hoped to gain access to YouTube’s powerful

 7   copyright management tools, in particular Content ID.

 8           33.     Pirate Monitor had previously applied for and been denied access to use

 9   YouTube’s advanced copyright management tools.

10           34.     YouTube told Pirate Monitor that access to YouTube’s copyrighted management

11   tools was predicated in part on demonstrating both a need for such access, and a history of

12   properly using the DMCA takedown request process.

13           35.     Pirate Monitor believed that it could demonstrate both the need for access, and a

14   track record of valid DMCA takedown requests, by surreptitiously uploading a substantial

15   volume of content through accounts seemingly unconnected to it, and then sending DMCA

16   takedown requests for that same content.

17           36.     Instead of showing that it could properly use YouTube’s tools, Pirate Monitor’s

18   deceptive and unlawful tactics established that it could not be trusted, and that YouTube was

19   right in rejecting its request for access.
20                             COUNTERCLAIM I: Against Pirate Monitor
21                                            Breach of Contract

22           37.     YouTube restates and realleges the preceding allegations of its Counterclaims.

23           38.     Pirate Monitor repeatedly agreed to be bound by the ToS Agreement.

24           39.     The ToS Agreement constitutes a valid, binding contract between Pirate Monitor

25   and YouTube.

26           40.     YouTube has performed its obligations under the ToS Agreement, save for any

27   that have been excused, including by providing YouTube services to Pirate Monitor.

28
     YOUTUBE AND GOOGLE’S ANSWER                       -29-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 30 of 34



 1          41.     Pirate Monitor breached the ToS Agreement by, among other things:

 2                 i.      failing to provide complete and accurate identification information in the

 3   account creation process;

 4                  ii.    uploading videos to YouTube that infringed third-party copyrights.

 5          42.     Pirate Monitor’s breaches have proximately caused damage to YouTube,

 6   including among other things, the cost of investigating and processing Pirate Monitor’s

 7   subsequent claims that the content it uploaded was infringing.

 8          43.     To the extent that Pirate Monitor’s claims in this action implicate content that

 9   Pirate Monitor itself uploaded to the YouTube service, the costs of defending the action as well

10   as any liability also constitute damages proximately caused by Pirate Monitor’s breaches of

11   contract.

12          44.     Pirate Monitor is additionally obligated under its agreement with YouTube to

13   indemnify YouTube for claims arising out of or relating to its use of the YouTube service. In

14   seeking defense costs and any potential liability in this action as damages for Pirate Monitor’s

15   contract breaches, YouTube expressly preserves its separate entitlement to contractual indemnity

16   and will amend its counterclaims to add a claim for that indemnity if Pirate Monitor refuses to

17   honor its indemnity obligation.

18                           COUNTERCLAIM II: Against Pirate Monitor

19                                                 Fraud
20          45.     YouTube restates and realleges the preceding allegations of its Counterclaims.
21          46.     In connection with its upload of roughly two thousand videos to YouTube, mainly

22   from August through November 2019, Pirate Monitor created more than a dozen YouTube

23   accounts. Each time it created a new account, it promised YouTube in the ToS Agreement that

24   any content it uploaded through the account would not infringe third party copyrights. But Pirate

25   Monitor had no intention of honoring that promise. Rather, it intended to use the newly created

26   accounts to upload material that infringed third party copyrights.

27

28
     YOUTUBE AND GOOGLE’S ANSWER                       -30-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 31 of 34



 1            47.   Pirate Monitor repeatedly made this promise in the ToS Agreement with the intent

 2   of inducing YouTube to allow it to create YouTube accounts and use those accounts to post

 3   videos and other content to the YouTube service.

 4            48.    Had YouTube known Pirate Monitor’s true intentions, YouTube would not have

 5   allowed Pirate Monitor to create the accounts or post content on the service.

 6            49.   Pirate Monitor further represented to YouTube through the ToS Agreement and

 7   again in the video upload process that it had the authority to post the videos that it did, and that

 8   the videos did not infringe any third party’s copyrights.

 9            50.   Those representations were false, and Pirate Monitor made those representations

10   knowing they were false.

11            51.   Pirate Monitor made those representations with the intention of inducing

12   YouTube to accept and allow to be uploaded the content that Pirate Monitor was uploading to the

13   YouTube service.

14            52.   Pirate Monitor made the false representations it did because it knew that YouTube

15   would not accept or allow to be uploaded the content unless Pirate Monitor made those false

16   representations. If Pirate Monitor had not deceived YouTube in these ways, Pirate Monitor could

17   not then have sent DMCA takedown requests to YouTube for that content, and could not have

18   established the track record it hoped would gain it access to YouTube’s copyright management

19   tools.
20            53.   YouTube reasonably relied on Pirate Monitor’s representations regarding the
21   content Pirate Monitor uploaded by accepting the content for posting on the YouTube service.

22   YouTube would not have accepted the content but for Pirate Monitor’s false representations.

23            54.   Because it hid its intention not to honor its promises in the ToS Agreement, and

24   because of the misrepresentations it made in the ToS Agreement and against in the upload

25   process. Pirate Monitor was able to upload roughly two thousand videos to YouTube, and soon

26   thereafter sent DMCA takedown requests for those videos.

27

28
     YOUTUBE AND GOOGLE’S ANSWER                        -31-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 32 of 34



 1          55.     As a proximate result of Pirate Monitor’s promises without intention to perform

 2   and false representations, YouTube has been damaged in an amount to be proven at trial, but

 3   including among other things, the cost of investigating and processing subsequent claims that the

 4   content Pirate Monitor uploaded was infringing.

 5          56.     To the extent that Pirate Monitor’s claims in this action implicate content that

 6   Pirate Monitor itself uploaded to the YouTube service, the costs of defending the action as well

 7   as any liability also constitute damages proximately caused by Pirate Monitor’s promises without

 8   intention to perform and false representations.

 9          57.     Pirate Monitor’s conduct was undertaken with the intent to injure YouTube, and

10   with a willful and conscious disregard of YouTube’s rights, and constitutes fraud and malice

11   under California Civil Code Section 3294. As a result, YouTube is entitled to an award of

12   punitive damages against Pirate Monitor in an amount sufficient to punish Pirate Monitor and

13   deter it from future misconduct.

14                           COUNTERCLAIM III: Against Pirate Monitor

15                              (In the alternative to Counterclaims I & II)

16                                      Violation of 17 U.S.C § 512(f)

17          58.     YouTube pleads Counterclaim III as an alternative to Counterclaims I & II, and

18   incorporates the preceding allegations of Paragraphs 1 to 36 herein.

19          59.     Pirate Monitor repeatedly represented to YouTube in the ToS Agreement and in
20   the upload process that it had the authority to post the videos that it did, and that the videos did
21   not infringe any third party’s copyrights.

22          60.     Those representations were true.

23          61.     Under the ToS Agreement, by virtue of uploading content to the YouTube

24   service, Pirate Monitor granted YouTube a license to use that content in connection with the

25   YouTube service.

26          62.     On numerous occasions thereafter, Pirate Monitor sent DMCA takedown requests

27   to YouTube for content that Pirate Monitor itself had uploaded to YouTube.

28
     YOUTUBE AND GOOGLE’S ANSWER                        -32-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 33 of 34



 1          63.     In its DMCA takedown requests, Pirate Monitor represented to YouTube that

 2   certain identified videos contained content that infringed its copyrights or the copyrights of a

 3   party Pirate Monitor was authorized to represent.

 4          64.     Pirate Monitor’s representations in those DMCA takedown requests regarding

 5   infringement were knowingly false. As Pirate Monitor knew well, the videos identified as

 6   infringing in its DMCA takedown requests were not infringing its copyrights or those of

 7   copyright owners that Pirate Monitor represented. In fact, Pirate Monitor itself had uploaded

 8   those same videos. In sending DMCA takedown requests to YouTube for videos it had uploaded,

 9   and presumably in other DMCA takedown requests as well, Pirate Monitor knowingly and

10   materially misrepresented that material or activity on YouTube was infringing.

11          65.     YouTube, the service provider that received Pirate Monitor’s DMCA takedown

12   requests, relied upon Pirate Monitor’s misrepresentations by removing or disabling access to the

13   material Pirate Monitor falsely claimed to be infringing. But for Pirate Monitor’s

14   misrepresentations, YouTube would not have had to incur the costs of processing a multitude of

15   notices and removing roughly 2000 videos. Further, as a result of Pirate Monitor’s material

16   misrepresentations, YouTube had to expend substantial additional sums on an investigation in an

17   effort to detect and thwart such behavior. YouTube was therefore injured by Pirate Monitor’s

18   misrepresentations.

19          66.     The sheer number of Pirate Monitor’s material misrepresentations in DMCA
20   takedown requests demonstrates that it has little fear of the threat of monetary liability under
21   Section 512(f). Further, YouTube has no certain means of identifying future misrepresentations

22   that Pirate Monitor may make, and no ready means of calculating the harm that such

23   misrepresentations would cause to YouTube or its users in terms of lost goodwill, lost audiences,

24   and lost opportunities. To prevent such irreparable harm, injunctive relief barring Pirate Monitor

25   from future misrepresentations in DMCA takedown requests is warranted.

26

27

28
     YOUTUBE AND GOOGLE’S ANSWER                       -33-                    CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
        Case 3:20-cv-04423-JD Document 34 Filed 09/21/20 Page 34 of 34



 1                                         PRAYER FOR RELIEF

 2             Wherefore, YouTube respectfully requests that the Court:

 3             a.     Award damages against Pirate Monitor sufficient to compensate YouTube for the

 4   harm caused by Pirate Monitor’s conduct;

 5             b.     Award punitive damages against Pirate Monitor for its fraudulent conduct;

 6             c.     Issue an injunction barring Pirate Monitor and all those in active concert with it

 7   from submitting notices of alleged infringement to YouTube that misrepresent that material on the

 8   YouTube service is infringing copyrights held or claimed to be held by Pirate Monitor or anyone it

 9   claims to represent.

10             d.     Award YouTube the costs of this action along with attorneys’ fees pursuant to 17

11   U.S.C. § 512(f) against Pirate Monitor; and

12             e.     Award YouTube such other and further relief as the Court may deem just and

13   proper.

14                                                       Respectfully submitted,

15   Dated: September 21, 2020                           WILSON SONSINI GOODRICH & ROSATI
                                                         Professional Corporation
16
                                                         By: /s/ David H. Kramer
17                                                              David H. Kramer
18
                                                         Attorneys for Defendants and Counterclaimants
19                                                       YOUTUBE, LLC and GOOGLE LLC
                                                         .
20
21

22

23

24

25

26

27

28
     YOUTUBE AND GOOGLE’S ANSWER                         -34-                   CASE NO. 3:20-CV-04423-JD
     AND COUNTERCLAIMS
